United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1944
Issued: April 16, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2011 appellant filed a timely appeal from an April 19, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) and a June 20, 2011 nonmerit
decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that his right
knee condition was causally related to factors of his employment; and (2) whether OWCP
properly denied his May 31, 2011 request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 22, 2011 appellant, then a 46-year-old distribution clerk, filed an
occupational disease claim alleging that he suffered a right knee condition as a result of his
1

5 U.S.C. § 8101 et seq.

employment because it involved the same knee for which he previously had surgery for a workrelated accident. He first became aware of his condition on February 12, 2011 and stopped work
on that day.
The employing establishment controverted appellant’s claim on the grounds that he failed
to establish that his knee condition was causally related to factors of his employment.
In a March 1, 2011 magnetic resonance imaging (MRI) scan report, Dr. Robert Pham, a
Board-certified diagnostic radiologist, noted appellant’s history of knee pain and swelling for
two weeks and his prior arthroscopic surgery in 2007. The MRI scan revealed abnormal
appearance of the posterior horn and body of the lateral meniscus, which may be in part due to
prior partial meniscectomy. Appellant’s medial meniscus, anterior cruciate ligament, posterior
cruciate ligament and lateral collateral ligament complexes appeared intact with no tear or
advanced degeneration. Dr. Pham observed significant lateral compartment osteoarthrosis with
high-grade cartilage loss along the flexion weight-bearing surface of lateral femoral condyle as
well as the lateral tibial plateau, small effusion and a trace of Baker’s cyst. He also noted
degenerative, reactive marrow edema throughout the lateral femoral condyle and lateral tibial
plateau. Dr. Pham diagnosed significant lateral compartment osteoarthrosis with cartilage loss
and subchondral cysts, degenerative/reactive marrow edema, bipartite patella, thickened fibrotic
methylcellulose compatible with old injury and trace of Baker’s cyst.
In a March 3, 2011 note, Dr. David A. Williams, a Board-certified family practitioner,
stated that appellant was treated in his medical clinic and was unable to work from February 14
to March 28, 2011.
In a March 7, 2011 health care certification, Dr. Williams indicated that appellant would
be incapacitated for three to six months. He stated that appellant suffered a torn cartilage of the
right knee and damaged cartilage of the left knee since February 14, 2011.
On March 18, 2011 OWCP advised appellant that the evidence submitted was
insufficient to establish his claim and requested additional factual and medical evidence.
In a March 29, 2011 excuse slip, Dr. Williams stated that appellant was unable to work
from February 14 to April 11, 2011.
By decision dated April 19, 2011, OWCP denied appellant’s occupational disease claim
finding insufficient medical evidence to establish that his right knee condition was causally
related to factors of his employment.
On May 31, 2011 appellant filed a request for reconsideration. He explained that he
experienced problems with his knees prior to February 12, 2011 and that his knee problems were
ongoing since his 2007 right knee arthroscopy. Appellant stated that every time he bent his knee
he heard a popping sound and that his knee was constantly giving out since his 2007 surgery. On
February 12, 2011 he was walking across the workroom floor when he suddenly fell down.
Appellant reported that he received medical treatment from Dr. Williams, but he was unable to
get a statement because Dr. Williams was unauthorized to do so.

2

In a decision dated June 20, 2011, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant further merit review under 5
U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim by the weight of the reliable, probative and substantial evidence2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 In an occupational disease claim, appellant’s burden requires submission of the
following: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
specified employment factors or incident.6 The opinion of the physician must be based on a
complete factual and medical background of the employee, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.7
The mere fact that work activities may produce symptoms revelatory of an underlying
condition does not raise an inference of an employment relation. Such a relationship must be
shown by rationalized medical evidence of a causal relation based upon a specific and accurate

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB
623 (2000).
5

I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658 (issued October 22, 2009); D.I.,
59 ECAB 158 (2007).
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

D.S., Docket No. 09-860 (issued November 2, 2009); Solomon Polen, 51 ECAB 341 (2000); B.B., 59 ECAB
234 (2007).

3

history of employment conditions which are alleged to have caused or exacerbated a disabling
condition.8
ANALYSIS -- ISSUE 1
Appellant alleges that he suffered a right knee condition as a result of his employment as
a distribution clerk. OWCP accepted that he worked as a distribution clerk and that he has a
diagnosed right knee condition. It denied appellant’s occupational disease claim finding
insufficient medical evidence to establish causal relationship.
The Board finds that appellant did not submit sufficient medical evidence to demonstrate
that he sustained a right knee condition as a result of his employment duties.
While appellant stated that his employment duties and his previously accepted right knee
injury caused his current right knee condition, the Board notes that he has not described in detail
the actual duties to which he ascribes his knee condition. He has mentioned, without specificity,
a fall at work on February 12, 2011, but it is unclear as to whether this is a singular event or he
claims that daily activities as well as this fall, contributed to his current condition.
Appellant submitted medical reports from Dr. Williams, who stated that appellant
suffered a torn cartilage of the right knee and damaged cartilage of the left knee since
February 14, 2011. Dr. Williams excused appellant from work until April 11, 2011. He did not,
however, provide any opinion regarding the cause of appellant’s knee condition or explanation of
how his condition was causally related to his federal employment. The Board has found that
medical evidence which is not based upon an actual factual history and does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.9 Thus, Dr. Williams’ report is insufficient to establish appellant’s claim.
Similarly, Dr. Pham also failed to provide any opinion on the cause of appellant’s
condition or explain how his knee condition resulted from his federal employment. Since
appellant did not submit probative medical opinion discussing how his current right knee
condition was caused by factors of his employment, OWCP properly denied his claim.
On appeal, appellant explained that his doctor mistakenly sent in the required information
to his employing establishment, instead of OWCP. He stated that, if this evidence was
considered, it would clearly substantiate his work-related injury. The Board’s jurisdiction,
however, is limited to evidence that was before OWCP at the time it issued its final decision.10
The Board may not consider this evidence for the first time on appeal.11 As the medical evidence
of record does not contain probative medical evidence establishing that appellant’s right knee

8

Patricia J. Bolleter, 40 ECAB 373 (1988).

9

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
10

See 20 C.F.R. § 501.2(c).

11

Sandra D. Puitt, 57 ECAB 126 (2005).

4

condition was causally related to his employment, he did not meet his burden of proof to
establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.12 OWCP’s regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his right through a request to the district OWCP.13
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.14
A request for reconsideration must also be submitted within one year of the date of the
OWCP decision for which review is sought.15 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.16 If the request is timely but fails
to meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.17
ANALYSIS -- ISSUE 2
On May 31, 2011 appellant submitted a request for reconsideration along with a
handwritten statement. OWCP denied his reconsideration request finding that his statement did
not constitute new, relevant or pertinent evidence or argument to warrant further merit review of

12

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
13

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
14

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
15

Id. at § 10.607(a).

16

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

17

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

5

his case. The Board finds that it properly denied appellant’s request for reconsideration as he did
not meet any of the requirements sufficient to warrant merit review.
In his May 31, 2011 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. He did not advance a relevant legal
argument not previously considered by OWCP. To support his request for reconsideration,
appellant submitted a handwritten statement regarding his knee problems. The underlying issue
on reconsideration was whether he submitted sufficient medical evidence to establish that his
knee condition resulted from his employment. The Board notes that the submission of evidence
that does not address the particular issue involved does not constitute a basis for reopening a
case.18 As the underlying issue was medical in nature, appellant’s statement did not constitute
relevant evidence and was immaterial to the case.
Because appellant’s request for reconsideration failed to show that OWCP erroneously
applied or interpreted a specific point of law, failed to advance a relevant legal argument not
previously considered by OWCP and failed to provide relevant and pertinent new evidence not
previously considered by OWCP, the Board finds that OWCP properly denied further merit
review of his case. The Board will affirm the June 20, 2011 decision.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not establish that his right knee condition was causally
related to factors of his employment. The Board also finds that OWCP properly denied
appellant’s request for reconsideration.

18

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the June 20 and April 19, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 16, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

